
	
		I
		111th CONGRESS
		2d Session
		H. R. 6553
		IN THE HOUSE OF REPRESENTATIVES
		
			December 17, 2010
			Mr. Engel (for
			 himself and Mr. Bartlett) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Appropriations, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To direct the Secretary of Energy to establish a pilot
		  program to award grants and loan guarantees to hospitals to carry out projects
		  for the purpose of reducing energy costs and increasing resilience to improve
		  security.
	
	
		1.Short titleThis Act may be cited as the
			 Hospital Energy Conservation Act.
		2.Energy
			 Conservation Grant and Loan Guarantee Pilot Program
			(a)EstablishmentThe Secretary of Energy shall establish a
			 pilot program to award grants and loan guarantees to hospitals to carry out
			 energy conservation projects for the purpose of—
				(1)significantly improving the energy
			 efficiency of such hospitals; and
				(2)encouraging onsite power generation and
			 energy storage, capable of operating independent of the grid, and providing
			 sufficient onsite emergency backup power for essential hospital functions.
				(b)Number of
			 hospitalsThe Secretary shall
			 award grants and loan guarantees under the pilot program to no more than 6
			 hospitals during the period described in subsection (f).
			(c)ApplicationsA hospital seeking a grant or loan
			 guarantee under the pilot program shall submit an application to the Secretary
			 at such time, in such manner, and accompanied by such information as the
			 Secretary may require.
			(d)ConsiderationsIn
			 selecting a hospital to award a grant or loan guarantee to under the pilot
			 program, the Secretary shall give special consideration to applications from
			 such hospitals that can demonstrate that they are able to commence an energy
			 conservation project more promptly.
			(e)DefinitionsIn
			 this section, the terms hospital and energy conservation
			 project have the meanings given such terms in section 391 of the Energy
			 Policy and Conservation Act (42 U.S.C. 6371).
			(f)Recission;
			 source of fundingOf the
			 unobligated balances of the discretionary appropriations made available by
			 division A of the American Recovery and Reinvestment Act of 2009 (Public Law
			 111–5), there are rescinded and made available $90,000,000 to carry out the
			 pilot program, which shall be committed during fiscal years 2011 and
			 2012.
			
